DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying (2008/0189673).
	Regarding claim 11, Ying discloses a semiconductor fabrication method (Fig. 1A, 5), comprising: correcting a mask layout (para 0005, abstract); manufacturing a photomask having mask patterns corresponding to the corrected mask layout; and performing a photolithography process on a wafer, using the photomask (para 0002-0005); wherein correcting the mask layout includes: selecting an initial pattern layout from an integrated circuit design layout (110, para 0027); determining whether the initial pattern layout coincides with specific type pattern layouts, which are stored in advance in a pattern distortion library (190, 530, para 0028, 0030, 0039); and selectively performing a first optical proximity correction on the initial pattern layout only when the initial pattern layout coincides with the specific type pattern layouts (steps 150, 160, para 0034, step 540, para 0039).
Allowable Subject Matter
Claims 1-10 and 20 are allowed.
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 1, none of the prior art of record teaches or discloses a mask layout correction method, comprising: performing a first optical proximity correction on an initial pattern layout by: providing a target pattern of the initial pattern layout with a plurality of control points based on a first model, said plurality of control points including first control points on an edge of the target pattern, and second control points in an interior of the target pattern; obtaining a predicted contour of the initial pattern layout by performing a lithography simulation on the initial pattern layout; and obtaining an error between the target pattern and the predicted contour from the plurality of control points, by: (i) acquiring first error values from the first control points, (ii) providing weights to the first error values, and (iii) acquiring second error values from the second control points.
Regarding claim 20, none of the prior art of record teaches or discloses a mask layout correction method, comprising: selecting an initial pattern layout from an integrated circuit design layout; determining whether the initial pattern layout coincides with one of specific type pattern layouts stored in a pattern distortion library; and performing a first optical proximity correction on the initial pattern layout only when the initial pattern layout coincides with one of the specific type pattern layouts, by: providing a target pattern of the initial pattern layout with a plurality of control points based on a first model; obtaining a predicted contour of the initial pattern layout by performing a simulation; and obtaining an error between the target pattern and the predicted contour from the plurality of control points; wherein the plurality of control points include first control points provided on an edge of the target pattern and second control points provided in an interior of the target pattern; and wherein obtaining the error between the target pattern and the predicted contour includes acquiring first error values from the first control points, and providing weights to the first error values.
Futrell et al. (Futrell) (8,584,058) discloses a mask layout correction method comprising performing an optical proximity correction by providing a target pattern (“target geometry”), obtaining a predicted contour (step 512, Fig. 4); providing control points (“evaluation points”, step 517) and obtaining an error (step 518).  However, Futrell does not disclose wherein the plurality of control points include first control points provided on an edge of the target pattern and second control points provided in an interior of the target pattern; and wherein obtaining the error between the target pattern and the predicted contour includes acquiring first error values from the first control points, and providing weights to the first error values.
Regarding claim 19, Ying et al. discloses performing a second optical proximity correction when the initial pattern does not coincide with the specific type pattern layouts (330, para 0039).  However, Ying does not disclose wherein performing the first optical proximity correction includes providing a target pattern of the initial pattern layout with a plurality of control points based on a first model and wherein performing the second optical proximity correction includes providing the target pattern of the initial pattern layout with a plurality of control points based on a second model; and wherein the number of the plurality of control points based on the first model is greater than the number of the plurality of control points based on the second model.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	July 2, 2022